 

 
 
     
  
 

    

aren FLOOR ¢

   
  

 

Member of NY and CT Bars
Email: jdannenberg@kdklaw.com

55 Greens Farms Road
Westport, CT 06880
(203) 319-9600

260 MADISON A
NEW YORK, NI va aA
(212) 486-3370 » ¥4 eee pe
www.kdk ec & _ 1
Mee a
Wow ark F ALED a "
Jeffrey C. Dannenberg, Esq. , DAS _ Connecticut Office:

   

Februar “SQOORNEDEN

Honorable George B. Daniels The initia! confer,
United States District Court, S.D.N.Y. for February 14 8 3000 8 Scheduled
Daniel Patrick Moynihan United States Courthouse EB i saoumed to Ma 36 a

500 Pearl Street, Courtroom 11A é 2 £02p 9:30 ¥ 26, 2020 at
New York, NY 10007

Re: Trans Commodities, Inc. v. Rashid sonnet 2 Os&

al.

 

S.D.N.Y. Case No. 19 Civ. 3874 (GBD) VOT pay
Dear Judge Daniels:

1 am the attorney for plaintiff in the above-referenced action, in which the
Court has scheduled an Initial Pretrial Conference for February 18, 2020 at 9:30 am.

Although the plaintiff in this action is a New York corporation, the ten
defendants are individuals and business entities all residing or based in the Republic of
Kazakhstan. To date, service has not been made on any of the defendants (and, therefore,
no appearance has been made by any opposing counsel), as a result of which it is
respectfully suggested that an appearance before the Court on the scheduled Conference
date would not be fruitful. We have previously requested an adjournment of the Initial
Pretrial Conference largely because there had been ongoing efforts at communications
between intermediaries for plaintiff and the principal defendant, Mr. Sarsenov, in order to
resolve the entire dispute. Those efforts appear to have broken down, and we are now
committed to making arrangements for service upon defendants.

Based upon the foregoing, it is respectfully requested that the date of the
Initial Pretrial Conference be postponed for at least ninety (90) days in order to allow for
service as prescribed in FRCP Rule 4(f) (it being noted that the 90-day limit for service
under Rule 4(m) does not apply where, as here, each of the defendants resides and is
located outside the U.S.).

Respectfully yours,

Jeffrey C. Dannenberg
